Josh R. Morriss III Chief Justice
CONCURRING OPINION
I respectfully concur in this Court’s opinion that modifies, and affirms as modified, the judgment of the trial court in this case.
I agree with the Court’s opinion that the incest statute’s amendment redefining the offense from plural actors to a singular actor, as is ably explained in our majority opinion, removes the binding effect of the Bolin rule on us. See Bolin v. State, 505 S.W.2d 912, 913 (Tex. Crim. App. 1974) (offense dating from before statutory amendment). Admittedly, however, there is room to also conclude that the statutory change does not necessarily require the death of the Bolin rule. I believe there is another, independent, reason requiring that we affirm Phelps’ conviction.
Here, the trial court submitted to the jury the fact question of whether Ashley was a victim or an accomplice. “Where there is a conflict in the evidence, a doubt or question, as to whether a witness is an accomplice witness, it is proper to submit the same as a fact issue to the jury even though the evidence seems to preponderate in favor of the fact that the witness is an accomplice witness as a matter of law.” Harris v. State, 738 S.W.2d 207, 216 (Tex. Crim. App. 1986) (en banc). Accordingly, “A trial judge ... has no duty to instruct the jury that a witness is an accomplice witness as a matter of law unless there *451exists no doubt that the witness is an accomplice.” Druery v. State, 225 S.W.3d 491, 498 (Tex. Crim. App. 2007).
From the evidence in this record, the jury was within its role in concluding that, from a young age, Ashley was often physically and sexually abused by Phelps. The jury could also have concluded that, due to Phelps’ warnings and threats, Ashley was afraid of the consequences of making any outcry or of putting up much resistance. There was evidence that, just before the incident giving rise to the State’s indictment, Ashley was slapped by Phelps and was angry with him. Ashley testified that Phelps entered her room while she was sleeping and had intercourse with her. In her written statement to police, Ashley wrote , that she “tried pushing him away, but he continued.” Because there is evidence that Ashley was not a willing participant in the incest, she was not an accomplice as a matter of law. See McCrory, 854 S.W.2d at 264.
Additionally, the testimony of Ashley, Caren Crumbie, and Alisha Riehl, recited in our main opinion, tends to support the finding that Ashley was a victim, not an accomplice. “Viewing the evidence in the light most favorable to the State” leads to the conclusion that Ashley “was compelled to participate in incestuous intercourse with [Phelps] through the use of force [or] threat.” Brown v. State, 657 S.W.2d 117, 118 (Tex. Crim. App. [Panel Op.] 1983). Accordingly, because the jury, on sufficient evidence, found Ashley to be a victim, I conclude that her testimony was not required to be corroborated.
With the above explanation, I join in the Court’s disposition of this case.